DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 07/29/2021, 07/21/2021, and 01/27/2020 have been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 07/29/2021. Claims 12 and 19-22 have been cancelled by the applicant. Claims 1-11, 13-18, and 23-25 are pending and an office action on merits follows.
Closest Prior Art
The art as disclosed by the applicant : US 7 851 984 B2,  US 2007/103046 A1, US 2008/050264 A1, WO 2009/034318 A1, DE 10 2012 212042 A1, DE 10 2011 007694 A1,considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
Allowable Subject Matter
Claims 1-11, 13-18, 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 , the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a process “wherein 

Regarding claims 2-11 and 13-18, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 23 , the prior art of record fails to teach or suggest the combination of limitations set forth in claim 23; specifically, the prior art fails to teach or suggest  a process for the production of a noble metal-containing component “wherein  (i) providing a metal or alloy substrate and a metal or alloy feed wire, wherein the feed wire comprises a platinum group metal or platinum group metal containing alloy; (ii) igniting an electric arc between the substrate and the feed wire; (iii) decreasing the distance between a surface of the substrate and the feed wire until the feed wire contacts the substrate, thereby creating a short-circuit; and (iv) increasing the distance between the substrate and the feed wire to break the short circuit and deposit metal or alloy from the feed wire onto the surface of the substrate to form a metal or alloy attachment on the surface of the substrate” in combination with other features of the present claimed invention.
Regarding claims 24-25, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879